Citation Nr: 0206868	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  99-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for herniated nucleus 
pulposus, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to March 
1987.  This appeal arises from an August 1999 rating decision 
of the Department of Veterans Affairs (VA), Montgomery, 
Alabama, regional office (RO).  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected lower back disability is 
manifested by recurring attacks of back pain and neuropathy, 
with moderate painful limitation of lumbar spine motion, 
characteristic pain, and intermittent relief noted with rest; 
the objective findings show no muscle spasm, loss of muscle 
strength, or ankylosis, but there is diminished sensation 
over the right great toe.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent (representing a 40 percent level of current 
disability less the 10 percent level of disability considered 
to have preexisted service) for herniated nucleus pulposus, 
postoperative, L4-5, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.10, 4.22, 
4.40, Codes 5286, 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the September 1999 
statement of the case (SOC) of the criteria for an increased 
evaluation for his service connected back disability.  The 
Board concludes that the discussion in the SOC adequately 
informed the veteran of the evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
veteran has not identified any clinical records that are 
missing and would be relevant to his claim.  Per his request, 
he was offered the opportunity to report for a 
videoconference hearing before the Board in March 2002, but 
he did not report.  The veteran has been provided with a VA 
examination to evaluate the nature and extent of his service 
connected disability.  The Board is aware that the most 
recent VA examination of record was conducted in July 1999.  
However, the veteran has not reported any treatment for his 
service-connected disability since that VA examination, nor 
has he contended that the disability has worsened since that 
time.  There is no indication that any relevant medical 
records have not been obtained.  Thus, the Board finds that 
the veteran will not be prejudiced by rating his disability 
on the examination of record.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran was noted to have a herniated disk prior to his 
entry into service.  During service, he complained of back 
pain, and he underwent a laminectomy and foraminotomies.  
Service connection was granted for postoperative herniated 
nucleus pulposus, with chronic back pain and radiculopathy, 
in May 1987.  A 30 percent evaluation was assigned from March 
1987.  The RO noted that this evaluation represented a 40 
percent level of current disability less the 10 percent level 
of disability considered to have preexisted service.  See 
38 C.F.R. § 4.22.  This evaluation has been continued in 
subsequent rating actions.  The veteran contends that he is 
entitled to a higher evaluation.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (2001).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran's lower back disability is evaluated under Code 
5293.  The current 40 percent baseline evaluation 
contemplates a severe intervertebral disc syndrome with 
intermittent relief.  A 60 percent evaluation requires a 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. Part 4, Code 5293 (2001).  

A 60 percent rating is also available under code 5286 where 
the evidence demonstrates favorable ankylosis of the spine.  
38 C.F.R. Part 4, Code 5286 (2001).

A VA orthopedic examination was conducted in July 1999.  The 
veteran reported constant pain in the low back and right leg.  
He took Motrin but it did not help to relieve the pain.  The 
veteran reported flare-ups two to three times per week that 
lasted from one to one and one-half days.  Bending and 
regular activities aggravated his pain, and rest decreased 
it.  He reported that he could not bend or sit for a long 
time, and that during flare-ups he could not do any 
activities.  The veteran reported that he used a back brace.  
On examination, lumbosacral spine flexion was to 60 degrees, 
bilateral lateral flexion to 35 degrees, bilateral lateral 
rotation to 35 degrees, and extension to 25 degrees.  The 
veteran expressed pain starting from 50 degrees of forward 
flexion.  There was mild tenderness over the right lower 
paraspinals.  There were no postural abnormalities or fixed 
deformities.  There was a long healed surgical scar in the 
low back, and decreased sensation over the right great toe.  
X-rays of the lumbosacral spine showed no degenerative joint 
disease except for the finding of L5 laminectomy.  The 
diagnoses were chronic low back pain with the X-ray findings 
of L5 laminectomy, and status post back surgery with L5 
laminectomy.

It is apparent that the veteran has recurring attacks of back 
pain and neuropathy, with characteristic pain, and 
intermittent relief noted with rest.  The objective findings 
show no muscle spasm or loss of muscle strength, but there is 
diminished sensation over the right great toe.  The Board is 
of the opinion that the recent findings demonstrate that the 
veteran's service connected disability is appropriately rated 
as severe under code section 5293.  38 C.F.R. Part 4, Code 
5293 (2001).

In evaluating the veteran's claim, the Board has also 
considered functional impairment of the back and lower 
extremities due to pain, including the extent to which the 
veteran's pain has been shown to adversely affect the ability 
of the body to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Functional loss contemplates the inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2001).  
See also DeLuca, supra.  The objective findings do not show 
any wasting or atrophy of the muscles which would provide 
evidence of any disuse of the back or lower extremities.  The 
veteran's symptoms are not shown to be persistent with little 
intermittent relief, and he has not alleged that he seeks any 
treatment for his back disability other than his use of 
Motrin.  

While pain has been noted with motion, and the veteran has 
reported problems with bending and other activities, any pain 
affecting strength and motion is not shown to a degree beyond 
that contemplated by the current 40 percent schedular 
evaluation.  Even taking into account the painful forward 
flexion, the limitation of motion of the lumbar spine would 
not exceed the moderate level under Code 5292, which merits a 
20 percent evaluation, while the veteran's current evaluation 
contemplates a severe level of limitation of motion under 
that code section.  38 C.F.R. Part 4, Code 5292 (2001).

Additionally, the veteran is not entitled to a 60 percent 
rating under code 5286 since favorable ankylosis of the spine 
is not demonstrated.  38 C.F.R. Part 4, Code 5286 (2001).  

The Board therefore concludes that the evaluation currently 
assigned accurately reflects the degree of disability 
produced as a result of the veteran's low back disability, 
including complaints of pain.  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3 (2001).


ORDER

The appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

